Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 09/16/2022 have been entered. Claims 1-13 are pending in the application; the claim objection is withdrawn in view of the amendment.
Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Nagia and Ito each teach the recited fullerene derivatives purified by chromatography, and Nagia specifically states purification is by known conventional purification techniques as discussed below. In contrast to applicant’s argument that Lada fails to teach separation of target fullerenes, Lada teaches obtaining high purity fullerene derivatives from fullerene derivative impurity mixtures; and Kawakami and Yasuharu teach that alumina and clays are known adsorbents used in separation of fullerenes. 
In response to applicant’s arguments concerning the purity, solvent amount, treatment time, and advantages in cost of the invention, if this is intended as an assertion of unexpected results, see MPEP 716.02 for details regarding allegations of unexpected results. The burden of establishing results are unexpected and significant falls on applicant. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims, and must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US PG Pub 2016/0126462) or alternatively Ito (JP 2015/013844), in view of Lada (US PG Pub 2010/0249447), in view of Kawakami (JP 2008/28032) and Yasuharu (JP 2004/026579).
With respect to claim 1, Nagia ‘462 teaches a fullerene as represented by formula (I) (abstract), wherein R' represents an organic group (Ar represents an aryl group), R2 represents an organic group (R1 represents a hydrogen atom, alkyl, or aryl group), R3 represents a hydrogen atom or an organic group (a hydrogen atom), R4 represents a hydrogen atom or an organic group (a hydrogen atom), ring A represents a fullerene ring (A represents a C60 fullerene), n represents a number of 1 or more (n=1) (abstract, [0021]). ‘462 further teaches the fullerene is purified by a conventional purification technique, and can be purified by silica gel column chromatography (silica gel is a porous inorganic adsorbent) and further purified by HPLC, washing and recrystallization ([0084-0090]), that it is also effective to purify the compound by an HPLC column, examples include Cosmosil Buckyprep (a method for purifying the fullerene derivative, [0091]).
Alternatively, Ito teaches a fullerene derivatives which can separated and purified by silica gel chromatography to obtain a fullerene derivative (page 5 second to last paragraph – page 6 second paragraph), and a fullerene of formula (1), the A ring is a fullerene skeleton, , R1-R4 are each independently a hydrogen atom, a halogen atom,, and alkyl group which may substituted, or an aryl group which may be substituted (page 2, R1 represents an organic group, R2 represents an organic group, R3 represents a hydrogen atom or an organic group, R4 represents a hydrogen atom or an organic group, ring A represents a fullerene ring, n represents a number of 1 or more).
Nagia and Ito do not explicitly state the steps of chromatography or HPLC, or that the adsorbent is an aluminum containing porous adsorbent. 
Lada teaches purification of fullerene derivatives by a method comprising passing a solution of fullerene derivatives containing impurities such as other fullerene derivatives through activated charcoal to obtain high purity fullerene derivatives (abstract), the method including introducing a fullerene derivative-impurity mixture onto an activated charcoal column; and eluting the fullerene derivative using a solvent system to obtain a purified fullerene derivative ([0006-0009, 0053], method comprising step 1 of contacting a composition containing the fullerene derivative represented by formula (1) as a target product for purification and one or more impure fullerene compounds with a porous adsorbent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lada’s method steps of Nagia’s or Ito’s methods as according to Lada, the method can be combined with any method known in the art to further increase the purity of fullerene derivative, and can be optimized to improve efficiency and effectiveness of the purification ([0056]).
Nagia and Ito teach the use of silica gel in the column, Lada teaches activated carbon as discussed above and in some embodiments silica gel chromatography to obtain a first solution of the derivative, which is then further processed ([0054]), but the taught combination fails to explicitly teach the use of an aluminum-based adsorbent. However, the use of aluminum-based adsorbents is known in the art.  
Kawakami teaches fullerene derivatives may be purified by techniques such as high-performance liquid chromatography (HPLC), silica gel column chromatography, alumina column chromatography, recrystallization or the like as necessary (page 15, 8th paragraph). 
Additionally, Yasuharu teaches production and separation of fullerenes including liquid / adsorption chromatography, adsorption chromatography, especially high-performance liquid chromatography, is used to separate components from impurities with smaller molecular weights, and since silica gel or alumina is used as the adsorbent of the column, impurities can be efficiently adsorbed to the stationary phase, allowing for mass processing, where is silica gel or alumina adsorbent is used in the column ([0007]), and any adsorbent that has a small adsorptivity with high order fullerenes can be used, including activated carbon, activated alumina, acid-treated clay, and clay, among others ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alumina or acid-treated clay adsorbent, as used by Yasuharu and Kawakami into Nagia or Ito’s methods as, according to Yasuharu, any adsorbent that has a small adsorptivity with high order fullerenes can be used, including activated carbon, activated alumina, acid-treated clay, and clay ([0016]).
Applicant amended to require wherein the aluminum-containing inorganic porous adsorbent comprises at least one member selected from the group consisting of activated clay, bentonite, and acid clay.
Yasuharu teaches the adsorbent and can be an alumina or acid-treated clay ([0016], acid treated implies the clay is activated clay or acid clay, absent further clarification of specific requirements with respect to activated or acid).
With respect to claim 2, the purification method according to claim 1 is taught above. Nagia teaches Ar is an aryl optionally substituted with at least one alkyl group (abstract, [0021, 0024, 0050], R1 is an aryl group that is substituted with at least one substituent or unsubstituted. Ito teaches R1-R4 can be a substituted aryl as discussed above.
With respect to claim 3, the purification method according to claim 1 is taught above. Ito teaches a fullerene derivatives which can separated and purified by silica gel chromatography to obtain a fullerene derivative (page 5 second to last paragraph – page 6 second paragraph), and in formula (1), the A ring is a fullerene skeleton, which includes C60 (page 2, ring A is a C60 fullerene), R1 and R2 are each independently a hydrogen atom, a halogen atom, and alkyl group which may substituted, or an aryl group which may be substituted (page 2, R1 is an alkyl group that is substituted with at least one substituent or unsubstituted, or an aryl group that is substituted with at least one substituent or unsubstituted; and R2 is an aryl group that is substituted with at least one alkyl group or unsubstituted, see claim objection above). 
With respect to claim 4, the purification method according to claim 1 is taught above. Nagia and Ito each teach n is 1, see abstracts and illustrated structures. 
With respect to claim 8, the purification method according to claim 1 is taught above. Lada teaches in an example, 2L of a 14.8 g/L solution of fullerene injected into a 3-inch diameter column, eluting for at least 6-9 minutes, providing from 0.32-0.54 g/min at 0.002 m2, ([0093], the flow rate of the fullerene derivative is 0.001 to 50 g/min per column cross-section area of 0.002 m2. 
With respect to claim 9, the purification method according to claim 1 is taught above. Lada teaches toluene was used to elute the material and one 6 L cut was obtained over 15 minutes (see Fig. 7b), such that the flow rate of the solvent would be 2.63 L/hr per column area of 0.002 m2 ([0093], the flow rate of the solvent per column cross-section area of 0.002 m2 is 0.5 to 50 L/hr.  
With respect to claim 10, the purification method according to claim 1 is taught above. Lada teaches in example 3, using 2 L of a first solution, and 6 L of the second solution, over 0.01824 m2 (for a 3-inch diameter column), such that the amount of solvent per column cross-section area of 0.002 m2 would be 0.87 L, ([0093], the amount of the solvent used per column cross-section area of 0.002 m2 is 0.5 to 100 L).  
With respect to claim 11, the purification method according to claim 1 is taught above. Lada teaches first and second solvents can be the same or different, and in embodiments the second solvent is select to optimize the elution time and resolution of the purification, and the first solvent is selected to minimize the initial loading volume of fullerene derivation in the column to maximized resolution of the purification ([0053]), and in example 3, using 2 L of a first solution, and 6 L of the second solution, with 14.8 g/L of material in the first solution ([0093]), but does not explicitly state the ratio of the amount of the solvent used to the amount of the introduced fullerene derivative is 0.1 to 10 L/g.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the selection of solvents and ratios to optimize loading of the column and resolution of the purification. 
With respect to claim 12, the purification method according to claim 1 is taught above. Lada teaches the length of the column can be adjusted to optimize the performance of the purification ([0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the column to optimize purification performance, the recited column length of 0.1 to 5 m, would be reached through such optimization. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US PG Pub 2016/0126462) or alternatively Ito (JP 2015/013844), in view of Lada (US PG Pub 2010/0249447), in view of Kawakami (JP 2008/28032) and Yasuharu (JP 2004/026579), alternatively in view of Stalling (US 5,308,481) or Amari (Optimised activation of bentonite for toluene adsorption, 2010).
With respect to claim 5, the purification method according to claim 1 is taught above. Yasuharu teaches the adsorbent and can be an alumina or acid-treated clay ([0016], acid treated implies the clay is activated clay, absent further clarification of specific requirements with respect to activated).
Alternatively, Stalling teaches packing materials for column chromatography and providing fractionization and enrichment media for the analysis of polynuclear aromatic and heterocyclic compounds and fullerenes (col 3 lines 1-18, col 4 lines 25-65); and immobilization or fixation of fullerenes can be on solid porous siliceous supports (col 5 lines 58-67, col 10 lines 44-55), silica particles for use in the invention include talc, kaolinite, pyrophyllite, sepertine, smectite, montmorillonite, mica, vermiculite, silica powder, porous glass, kieselguhr or diatomaceous earth (col 5 lines 58-67, col 10 lines 44-55, clays) and supports can be treated/pretreated (activated, col 10 lines 50-col 11 line 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stallings supports as according to Stalling the materials of the invention are particularly applicable in purification, separation and enrichment of fullerenes (col 3 lines 15-20, col 7 lines 5-51, col 10 lines 44-49). 
Alternatively, Amari teaches acid activation of bentonite to prepare an efficient adsorbent of toluene (abstract), and that adsorption was highly enhanced by acid-activation (3.2.2), and that activation increased the specific surface area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate activation of Yasuharu’s or Stallings clay adsorbent in order to increase the specific surface area and absorption of the adsorbent (4., the aluminum-containing inorganic porous adsorbent is activated clay). 
With respect to claim 7, the purification method according to claim 1 is taught above. Lada teaches a fullerene derivative in a first solvent system is introduced into a column (step 1 is a step of introducing the composition containing the fullerene derivative into a column), and a second solvent system is used to elute the fullerene derivative to obtain an essentially pure second solution of the fullering derivative (step 2 of allowing a liquid phase solvent to flow through the column to elute the fullerene derivative from the column)([0054-0057]). Lada teaches the adsorbent is activated charcoal, Yasuharu teaches the adsorbent and can be an alumina or acid-treated clay as discussed above ([0016], acid treated implies the clay is activated clay, absent clarification of the specific meaning of activated).
Alternatively, Stalling teaches packing materials for column chromatography and providing fractionization and enrichment media for the analysis of polynuclear aromatic and heterocyclic compounds and fullerenes (col 3 lines 1-18, col 4 lines 25-65); and immobilization or fixation of fullerenes can be on solid porous siliceous supports (col 5 lines 58-67, col 10 lines 44-55), silica particles for use in the invention include talc, kaolinite, pyrophyllite, sepertine, smectite, montmorillonite, mica, vermiculite, silica powder, porous glass, kieselguhr or diatomaceous earth (col 5 lines 58-67, col 10 lines 44-55, clays) and supports can be treated/pretreated (activated, col 10 lines 50-col 11 line 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stallings supports as according to Stalling the materials of the invention are particularly applicable in purification, separation and enrichment of fullerenes (col 3 lines 15-20, col 7 lines 5-51, col 10 lines 44-49). 
Alternatively, Amari teaches acid activation of bentonite to prepare an efficient adsorbent of toluene (abstract), and that adsorption was highly enhanced by acid-activation (3.2.2), and that activation increased the specific surface area. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate activation of Yasuharu’s or Stallings clay adsorbent in order to increase the specific surface area and absorption of the adsorbent (4., the aluminum-containing inorganic porous adsorbent is activated clay). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US PG Pub 2016/0126462) or alternatively Ito (JP 2015/013844), in view of Lada (US PG Pub 2010/0249447), in view of Kawakami (JP 2008/28032) and Yasuharu (JP 2004/026579), alternatively in view of Stalling (US 5,308,481) or Linford (US PG Pub 2010/0213131).
With respect to claim 6, the purification method according to claim 1 is taught above. Kawakami and Yasuharu teach alumina adsorbents, Nagia, Ito, Kawakimi, and Yasuharu are silent on the size of the adsorbent. Stalling teaches providing fractionization and enrichment media for the analysis of polynuclear aromatic and heterocyclic compounds and fullerenes (col 3 lines 1-18), and packing materials for column chromatography (col 4 lines 25-65); and immobilization or fixation of fullerenes can be on solid porous siliceous supports (col 5 lines 58-67, col 10 lines 44-55), silica particle for use in the invention include talc, kaolinite, pyrophyllite, sepertine, smectite, montmorillonite, mica, vermiculite, silica powder, porous glass, kieselguhr or diatomaceous earth (col 5 lines 58-67, col 10 lines 44-55), supports can be of any diameter effective for providing chromatographic effects, such as a diameter of about 1-100 microns (col 5 lines 58-67, col 10 lines 44-55, a median size of 50 to 500 m, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists ), and core shell construction is particularly suitable for covalent fixation of fullerenes (col 7 lines 6-8).
Additionally, Linford teaches core shell porous composite particulate materials for use in separation technologies, including, but not limited to, chromatography and solid phase extraction (abstract, [0005]), the particles may be made of material that is stable in harsh conditions, materials include alumina ([0005]), the particle size, and in an embodiment the composite particles have  a particle size of about 0.5 to 500 microns ([0073], the aluminum-containing inorganic porous adsorbent has a median size of 50 to 500 m).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide supports with diameter for effective chromatographic effects as described by Stalling, or to incorporate Linford’s composite particles into the taught method in order to provide composite particles with a desired size and surface area, and a surface area and porosity suitable for chromatography and/or solid phase extraction with relatively low back pressure ([0007, 0024, 0070]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US PG Pub 2016/0126462) or alternatively Ito (JP 2015/013844), in view of Lada (US PG Pub 2010/0249447), in view of Kawakami (JP 2008/28032) and Yasuharu (JP 2004/026579), in view of Stalling (US 5,308,481) and Hong (KR 2017/0004255).
With respect to claim 13, the purification method according to claim 1 is taught above. Stalling teaches providing fractionization and enrichment media for the analysis of polynuclear aromatic and heterocyclic compounds and fullerenes (col 3 lines 1-18) as discussed above with respect to claim 6, and a column temperature of 40 C (col 23 lines 35-40, the temperature of treatment is 00C to 1000C). Hong teaches a method of fullerene derivative separation with a high sensitivity and short process time using an ultra-performance liquid chromatography column (abstract), maintaining the temperature of the column at about 40 C, or in the range of 10-60 C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the treatment at a temperature within the recited range as according to Stalling and Hong, temperatures in the range of 10-60 C are known in the art for column separation of fullerenes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/              Primary Examiner, Art Unit 1777